STATE OF MICHIGAN

                            COURT OF APPEALS



GENESEE COUNTY DRAIN COMMISSIONER,                          FOR PUBLICATION
JEFFREY WRIGHT, CHARTER TOWNSHIP OF                         March 3, 2015
FENTON, DENNIS BOW, KARYN MILLER,
BONNIE MATHIS, PAULA ZELENKO,
MARILYN LAFURGEY, RAY FOUST, DAVID
GUIGEAR, ROBERT M. PALMER, RICK
CARUSO, WILLIAM W. KOVI, MAXINE ORR,
VILLAGE OF GOODRICH, VILLAGE OF
GAINES, VILLAGE OF LENNON, CHARTER
TOWNSHIP OF MUNDY, TOWNSHIP OF
ARGENTINE, CHARTER TOWNSHIP OF
FLINT, CHARTER TOWNSHIP OF MT.
MORRIS, TOWNSHIP OF GAINES, AND CITY
OF FLUSHING.

              Plaintiffs-Appellees/Cross-
              Appellants,

v                                                           No. 312450
                                                            Genesee County Circuit
GENESEE COUNTY, a Michigan Municipal                        LC No. 11-97012-CK
Corporation, and GENESEE COUNTY BOARD
OF COMMISSIONERS,

              Defendants-Appellants/Cross-
              Appellees.


Before: STEPHENS, P.J., and SAAD and BOONSTRA, JJ.

STEPHENS, P.J. (concurring)


       I concur in result only.


                                                     /s/ Cynthia Diane Stephens




                                             -1-